HIGHTOWER, Justice.
Appellants sued appellee for libel. Summary judgment for appellee was rendered by the trial court upon the proposition that appellants’ pleadings stated no cause of action for libel.
The alleged libelous matter, as set out in appellants’ pleadings, referred to a deceased person and did not refer to any appellant. In no manner did it mention the name of any appellant and did not refer to or identify any appellant, directly or indirectly. No person reading the publication could ascertain from its contents that any appellant was referred to or was intended by the publisher to be referred to. Therefore, the trial court correctly held that the appellants stated no cause of action for libel. Newspapers, Inc. v. Matthews, 161 Tex. 284, 339 S.W.2d 890 (1960); Renfro Drug Co. v. Lawson, 138 Tex. 434, 160 S.W. 2d 246, 146 A.L.R. 732 (1942).
In deference to the appellants’ conviction that the publication is harmful to them, we have omitted its contents herein.
Judgment of the trial court is affirmed.